Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 11/23/2020.
Claims 1-20 are currently pending and have been examined.

   
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 9-16 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  vehicle based media system.   As best understood by the Examiner, the limitations that set forth this abstract idea are: " receiving audio content, wherein the audio content comprises advertisement content; identifying reference audio content that has at least a threshold extent of similarity with the audio content; identifying a computational action based at least on the identified reference audio content; and 35(Attorney Docket No. 18-1200-US-CON) sending, via a network interface of the vehicle-based media system, an instruction that causes an external computing device to perform the identified computational action…”;. Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial (in the form of  advertising, and/or  marketing or sales activities).  The claims are also directed to mathematical concepts
 ( mathematical relationships).  
Step 2AProng 2: The additional elements “media-system, network interface, external computing device”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“media-system, network interface, external computing device”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 10-16 do not add significantly more. 
The dependent claims 10-16 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed 
Further still, claims 1-8 and 17-20 suffer from substantially the same deficiencies as outlined with respect to claims 9-16 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-4, 7, 11-12,15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present application the Applicant's claims are directed towards identifying a computational action based at least on the identified reference audio content and identifying reference audio content that has at least a threshold extent of similarity with the audio content . Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. Here Applicant's claims 1-4, 11-12, 17-20 are  directed toward the limitation of “identifying a computational action based at least on the identified reference audio content”( claims 1, 9 and 17) and wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (claims 2 -3, 10-11 and 18-19) and claims 1, 9 and 17 contains limitation “identifying reference audio content that has at least a threshold extent of similarity with the audio content ”.   The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” Id at 1534, 25 USPQ2d at 1246 (emphasis in original). See MPEP § 2161.01- §2163.07(b).   Further, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  Id.  Here, Applicant’s specification gives several examples but does not provide the algorithm that performs the claimed ““identifying a computational action based at least on the identified refer`ence audio content”( claims 1, 9 and 17) and wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (claims 2 -3, 10-11 and 18-19) and claims 1, 9 and 17 contains limitation “identifying reference audio content that has at least a threshold extent of similarity with the audio content ” function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Hollenberg, US Pat No: 6,091,956.

As per claims 1, 9 and 17, Hollenberg teaches:
a network interface for communicating with an external computing device that is distinct from the vehicle-based media system; one or more processors; and a non-transitory, computer-readable medium storing instructions that, when executed by the one or more processors, cause the vehicle-based media system to perform a set of operations comprising (see at least fig (2 and 4) with the associated text): 
receiving audio content, wherein the audio content comprises advertisement content (see at least column 16, lines 11-49 and Fig 2 with the associated text);
 identifying reference audio content that has at least a threshold extent of similarity with the audio content  (see at least column 15, lines 27-65 and Fig 2 with the associated text);
identifying a computational action based at least on the identified reference audio content (see at least column 16, lines 11-49 and Fig 2 with the associated text);
sending, via the network interface of the vehicle-based media system, an instruction that causes the external computing device to perform the identified computational action (see at least column 13, lines 22-57, column 14, lines 1-17 and Fig 2 with the associated text);
 
As per claims 2, 10 and 18,  Hollenberg teaches:
wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to particular advertisement content of the audio content (see at least column 13, lines 22-57, column 14, lines 1-17 and Fig 2 with the associated text);
 
As per claims 3, 11 and 19,Hollenberg teaches:
wherein sending the instruction that causes the external computing device to perform the identified computational action comprises, while causing one or more speakers to output the particular advertisement content, sending an instruction that causes the external computing device to display a coupon associated with the particular advertisement content (see at least column 13, lines 22-57, column 14, lines 1-17 and Fig 2 with the associated text);
 
As per claims 4, 12 and 18, Hollenberg teaches:
determining a geographic location of the vehicle-based media system; and 
wherein sending an instruction that causes the external computing device to a coupon associated with the particular advertisement content further comprises: identifying the computational action based at least on the identified reference audio content comprises sending an instruction that causes the external computing device to display a coupon associated with (i) the particular advertisement content and (ii) information associated with the determined geographic location of the vehicle-based media system and the particular advertisement content;
See at least column 13, lines 9-62, column 14, lines 1-17 and Fig 2 with the associated text;



As per claim 5,  Hollenberg teaches:
determining address information of a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement and, wherein the associated information comprises the address information of the business (see at least (Fig 2 and Fig 4) with the associated text );

As per claim 6,  Hollenberg teaches:
The vehicle-based media system of claim 4,
 wherein the associated information comprises a prompt to navigate to a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement content  (see at least (Fig 2 and Fig 4) with the associated text );

As per claim 7,  Hollenberg teaches:
 The vehicle-based media system of claim 4, wherein the set of operations further comprises 
determining whether a business associated with the particular advertisement content is within a threshold proximity to the determined geographic location of the vehicle-based media system and, if the business is within the threshold proximity, the associated information comprises a prompt to navigate to the business (see at least (Fig 2 and Fig 4) with the associated text );

As per claims 8,  Hollenberg teaches:
wherein the displayed coupon further comprises one or more of (i) a Quick Response (QR) code associated with the particular advertisement content, (ii) a logo associated with the particular advertisement content, (iii) an image of a food item associated with the particular advertisement content, or (iv) product information associated with the particular advertisement content  (see at least (Fig 2 and Fig 4) with the associated text );

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682